Citation Nr: 1540379	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder of the cervical spine, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for sciatica, right lower extremity.

4.  Entitlement to an initial evaluation in excess of 10 percent for sciatica, left lower extremity.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

6.  Entitlement to service connection for a headache disorder.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, May 2013, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board further notes that, in a March 2015 notice of disagreement, the Veteran indicated her disagreement with the March 2015 denial of service connection for an acquired psychiatric disorder, a headache disorder, and sleep apnea.  Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), these matters must be remanded to the originating agency for the preparation of a Statement of the Case (SOC).  

The issues of entitlement to initial ratings in excess of 20 percent for a lumbar spine disability, and in excess of 10 percent for sciatica of the bilateral lower extremities; entitlement to service connection for an acquired psychiatric disorder, a headache disorder, and sleep apnea; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record fails to demonstrate that a cervical spine disorder was manifest during service, manifest within one year of separation, or was caused and/or aggravated by a service-connected disability.


CONCLUSION OF LAW

A cervical spine disorder was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein; a cervical spine disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for substantiating her claim, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, a VA examination was provided in December 2012 so as to ascertain whether any currently-diagnosed cervical spine disorder, to include degenerative disc disease, was related to her period of active service or service-connected disability.

To that end, when VA undertakes to provide an opinion, it must ensure that the opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the VA opinion is adequate, as the examiner included a thorough review of the file and provided findings relevant to the issue at hand.  The Veteran's complaints and lay history were also considered and discussed.  Rationale was provided with the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met.  See 38 C.F.R. § 3.159(c)(4) (2015).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran is currently service connected for degenerative disc disease of the lumbar spine.  She claims that her current diagnosis of degenerative joint disease of the cervical spine is related to her service-connected lumbar disability.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for chronic disabilities, such as arthritis, if such is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for this chronic disability may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Turning to the evidence of record, there is no indication of complaints or treatment for a chronic neck disorder during the Veteran's period of active service.  However, such is not the Veteran's contention.  Instead, she asserts that her cervical spine condition was caused or aggravated by her service-connected back disability.

Post-service, the Veteran was afforded a VA examination in conjunction with her claim for service connection in December 2012.  At that time, the diagnosis of degenerative disc disease of the cervical spine was verified.  The examiner recorded the Veteran's medical history, in which she reported the onset of neck pain in 2010.  Following a complete objective examination, the examiner opined that the Veteran's cervical spine disorder was less likely than not proximately due to or the result of the Veteran's lumbar spine disability (or her period of active service).  As to direct service connection, the examiner noted that there was no indication of a neck condition during service, nor was there any incident of record which may have led to a neck condition.

As to secondary service connection, it was noted that there was no causal relationship with regard to a cervical spine condition which became problematic 20+ years following the diagnosis of the lumbar spine disability.  In support, the examiner stated that the spine is a series of joints.  While the degeneration of the disc or vertebra at one level can be associated with degeneration just above or below that level, the function of these joints disallows the transmission of the degeneration from lumbar to cervical.  The accommodation of the spine to movement is the very same physical trait which disallows degeneration in one distal point to affect another distal point.  As such, lumbar degenerative joint disease does not cause the same condition in the cervical spine.  By the same token, a lumbar spine condition would not aggravate a cervical spine condition.

The Board has also reviewed the Veteran's extensive private treatment reports, to include those documents pertinent to her neck and back conditions.  Importantly, there is no medical opinion of record to demonstrate an etiological link between these two conditions.

With regard to the Veteran's statements during the course of his appeal in which she attributed her neck condition to her back disability, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of chronic neck and back pain.  However, a causal relationship between a current, chronic, neck disorder and a lumbar disability during this period is inherently complex in nature, and the Veteran has not demonstrated the requisite medical training or expertise to provide such an etiological link.  Her opinion is specifically contradicted by a thorough VA opinion which found these two disorders to be unrelated.  

In sum, the more competent evidence is against a finding that the Veteran's cervical spine degenerative disc disease is related to, or otherwise the result of, her period of active duty.  Again, the Board notes that the Veteran's service treatment records and reports are silent as to a diagnosis of any chronic neck disorder, and that the Veteran herself has not made such a claim.  Further, there is no indication that her neck disorder was diagnosed within one year of separation from active service.  Finally, the most probative medical evidence of record has demonstrated that degenerative joint disease of the cervical spine was not caused or aggravated by any service-connected disability, to include the same condition in the lumbar area.  



Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for a cervical spine disorder is denied.


ORDER

Entitlement to service connection for a disorder of the cervical spine, to include as secondary to a service-connected lumbar spine disability, is denied.


REMAND

As to the Veteran's increased rating claims, she indicated on several occasions, following her most recent VA examination in December 2012, that her service-connected disabilities on appeal had increased in severity.  To that end, VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examination(s) must also consider the records of prior medical treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   As such, these issues are remanded as to assess the present level of symptomatology for each claimed disability.

Further, the Board notes that the Veteran's claim of entitlement to TDIU is inextricably-intertwined with the issues addressed above, and as such will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that, where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

Finally, a March 2015 rating decision denied service connection for an acquired psychiatric disorder, a headache disorder, and sleep apnea.  Within one year of notification of that decision, in March 2015, the Veteran filed a notice of disagreement (VA Form 21-0958), indicating her disagreement with the preceding rating decision.  Following a search of the Virtual VA and VBMS electronic records systems, an SOC has not been identified as having been prepared for this issue.  The Board finds that the March 2015 filing constitutes a timely Notice of Disagreement with regard to these issues.  38 C.F.R. § 20.201 (2015). 

To date, the Veteran has not been provided an SOC or given an opportunity to perfect the appeal of these additional claims to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand these claims, rather than merely referring it back to the AOJ, for the preparation of an SOC.  An SOC must be issued, and the Veteran given an opportunity to perfect the appeal of these claims to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in the appropriate specialty or specialties to determine the current nature and severity of her service-connected lumbar spine disability and associated sciatica of the bilateral lower extremities.  

The claims file must be made available to, and be reviewed by, the examiner(s).  Any indicated evaluations, studies, and tests should be conducted.  The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.  

2.  Furnish the Veteran and her representative with a Statement of the Case pertaining to the March 2015 denial of service connection for an acquired psychiatric disorder, a headache disorder, and sleep apnea.  The Veteran should be appropriately notified of the time limits to perfect her appeal of this issue.  These issues should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal following issuance of an SOC. 

3.  After completing the above actions, and any other indicated development, the Veteran's claims must be re-adjudicated, to include her TDIU claim.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


